FILED
                                                          United States Court of Appeals
                                PUBLISH                           Tenth Circuit

                UNITED STATES COURT OF APPEALS December 13, 2016
                                                             Elisabeth A. Shumaker
                      FOR THE TENTH CIRCUIT                      Clerk of Court
                      _________________________________

AVENUE CAPITAL
MANAGEMENT II, L.P., a
Delaware limited partnership;
AVENUE INTERNATIONAL
MASTER, L.P., a Cayman Islands
exempted limited partnership;
AVENUE INVESTMENTS, L.P., a
Delaware limited partnership;
AVENUE SPECIAL SITUATIONS
FUND VI (MASTER), L.P., a
Delaware limited partnership;
MANAGED ACCOUNTS MASTER
FUND SERVICES-MAP10, a sub-
trust of an umbrella unit trust
constituted by a trust deed governed
by the laws of Ireland; AVENUE-
CDP GLOBAL OPPORTUNITIES
FUND, L.P., a Cayman Islands
exempted limited liability
partnership; AVENUE SPECIAL
OPPORTUNITIES CO-
INVESTMENT FUND I, L.P., a
Delaware limited partnership;
AVENUE SPECIAL
OPPORTUNITIES FUND I, L.P., a
Delaware limited partnership;
DRAWBRIDGE SPECIAL
OPPORTUNITIES FUND L.P., a
Delaware limited partnership;
DRAWBRIDGE SPECIAL
OPPORTUNITIES FUND LTD, a
Cayman Islands company; FCI
HOLDINGS I LTD, a Cayman
Islands company; FCI HOLDINGS
II LTD, a Cayman Islands company;
FCOF II UB SECURITIES LLC, a
Delaware limited liability company;
FCOF UB INVESTMENTS LLC, a
Delaware limited liability company;
FTS SIP L.P., a Jersey limited
partnership; PANGAEA CLO 2007-1
LTD, a Cayman Islands company;
SARGAS CLO I LTD, a Cayman
Islands company, WORDEN
MASTER FUND II L.P., a Cayman
Islands exempted limited
partnership; WORDEN MASTER
FUND L.P., a Cayman Islands
exempted limited partnership,

      Plaintiffs-Appellants,
                                                   No. 15-1389
v.

RICHARD F. SCHADEN, an
individual; RICHARD E.
SCHADEN, an individual;
FREDERICK H. SCHADEN, an
individual; GREG MACDONALD,
an individual; DENNIS SMYTHE,
an individual; ANDREW R. LEE, an
individual; PATRICK E. MEYERS,
an individual; JOHN M. MOORE, an
individual; THOMAS RYAN, an
individual; CONSUMER CAPITAL
PARTNERS LLC, a Delaware
limited liability company a/k/a
Cervantes Capital LLC,

      Defendants-Appellees.
                    _________________________________

             Appeal from the United States District Court
                     for the District of Colorado
                (D.C. No. 1:14-CV-02031-PAB-KLM)
                     _________________________________




                                      2
Rex S. Heinke, Akin Gump Strauss Hauer & Feld LLP, Los Angeles,
California (Jeffery A. Dailey, Akin Gump Strauss Hauer & Feld LLP,
Philadelphia, Pennsylvania, Jessica M. Weisel, Akin Gump Strauss Hauer
& Feld LLP, Los Angeles, California, Stephen M. Baldini, Akin Gump
Strauss Hauer & Feld, LLP, New York, NY, and Allen L. Lanstra, Skadden,
Arps, Slate, Meagher & Flom, Los Angeles, California, with him on the
briefs) for Plaintiffs-Appellants.

Nathaniel P. Garrett, Jones Day, San Francisco, California (Amanda K.
Rice, Jones Day, San Francisco, California, Timothy R. Beyer, Bryan
Cave, Denver, Colorado, Bruce S. Bennett and Christopher Lovrien, Jones
Day, Los Angeles, California, with him on the brief) for Defendants-
Appellees.
                        _________________________________

Before LUCERO, BALDOCK, and BACHARACH, Circuit Judges.
                  _________________________________

BACHARACH, Circuit Judge.
                  _________________________________

     This securities-fraud case arises out of a transaction to restructure

Quiznos’s debt. 1 In this transaction, multiple investment funds (“Avenue”

and “Fortress”) 2 purchased equity in Quiznos. After Quiznos’s financial


1
     Quiznos franchises sandwich restaurants and operates a catering
business.
2
      The parties collectively refer to the following plaintiffs as “Avenue”:
Avenue Capital Management II, L.P., Avenue International Master, L.P.,
Avenue Investments, L.P., Avenue Special Situations Fund VI (Master),
L.P., Managed Accounts Master Fund Services–MAP10, Avenue-CDP
Global Opportunities Fund, L.P., Avenue Special Opportunities Co-
Investment Fund I, L.P., and Avenue Special Opportunities Fund I, L.P.
Plaintiff Avenue Capital Management II, L.P. is an investment management
firm that did not purchase a stake in Quiznos; the other “Avenue” plaintiffs
are investment funds affiliated with Avenue Capital Management II, L.P.

      The parties collectively refer to the following plaintiffs as
“Fortress”: Drawbridge Special Opportunities Fund L.P., Drawbridge
                                     3
condition plummeted, Avenue and Fortress sued former Quiznos managers

and officers, claiming that they had fraudulently misrepresented Quiznos’s

financial condition and invoking § 10(b) of the Securities Exchange Act of

1934 and Securities and Exchange Commission Rule 10b-5. 3

1.   The district court dismissed the causes of action for securities
     fraud based on failure to state a valid claim.

     The 1934 Act’s definition of “security” includes an investment

contract, stock, or instrument commonly known as a “security.” 15 U.S.C.

§ 78c(a)(10). In district court, Avenue and Fortress argued that the

transaction involved investment contracts, triggering the 1934 Act and

Rule 10b-5. The district court rejected this argument, reasoning in part that

the transaction had given Avenue and Fortress control over Quiznos.

Ultimately, the district court dismissed the securities-fraud causes of

action, concluding that Avenue and Fortress had failed to identify facts

showing that their newly acquired interests in Quiznos constituted

investment contracts.




Special Opportunities Fund LTD, FCI Holdings I LTD, FCI Holdings II
LTD, FCOF II UB Securities LLC, FCOF UB Investments LLC, FTS SIP
L.P., Pangaea CLO 2007-1 LTD, Sargas CLO I LTD, Worden Master Fund
II L.P., and Worden Master Fund L.P. All of these plaintiffs are investment
funds affiliated with Fortress Investment Group LLC, an investment
management firm that is not a party.
3
     Avenue and Fortress also sued under state law, but the state-law
claims are not involved in this appeal.
                                      4
2.    Issues and Conclusions

      Avenue and Fortress challenge the district court’s conclusion on

three grounds, arguing that the transaction involved (1) investment

contracts, (2) stock, and (3) instruments commonly known as securities.

We reject each argument: The transaction did not involve investment

contracts, and Avenue and Fortress failed to properly preserve their current

arguments characterizing the interests as stock or instruments commonly

known as securities.

3.    We engage in de novo review.

      The district court ruled that the causes of action for securities fraud

had failed to state a valid claim. In addressing this ruling, we engage in de

novo review. Slater v. A.G. Edwards & Sons, Inc., 719 F.3d 1190, 1196

(10th Cir. 2013).

      To survive the motion to dismiss, Avenue and Fortress had to plead

enough facts to create a facially plausible claim. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). In applying this standard, we accept the truth of the

complaint’s well-pleaded factual allegations. Cty. of Santa Fe v. Pub. Serv.

Co. of N.M., 311 F.3d 1031, 1034 (10th Cir. 2002). These factual

allegations include not only the statements in the complaint but also the

documents referenced in the complaint that are central to the claims. GFF

Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th



                                      5
Cir. 1997). Thus, we rely on (1) the facts alleged in the complaint and

(2) the central documents referenced in the complaint.

4.    Quiznos restructured its debt after experiencing a sharp
      downturn.

      The complaint and referenced documents show that Quiznos had

borrowed heavily before its business sharply declined. From 2007 to 2011,

Quiznos lost roughly 3,000 franchise restaurants and profitability plunged.

      With this plunge, Quiznos could no longer satisfy its loan covenants.

As a result, Avenue, Fortress, and others could foreclose on collateral, call

in debt, or accelerate payments. To avoid a calamity, Quiznos restructured

its debt.

5.    With the restructuring of the debt, Avenue and Fortress gained
      control over Quiznos.

      The restructuring took place through a transaction involving Quiznos,

Avenue, Fortress, and others. This transaction made Avenue and Fortress

members of a manager-managed limited-liability company that operated

Quiznos. Avenue acquired about 70% of the LLC’s shares, and Fortress

acquired about 10% of the shares. In exchange, Avenue pumped $150

million into Quiznos and Avenue and Fortress reduced Quiznos’s debt.

      With roughly 80% of the LLC’s shares, Avenue and Fortress

collectively obtained the power to amend the LLC agreement however they

wished. In addition, the LLC agreement empowered Avenue to appoint

seven managers (one of whom would serve as the chairperson of the board)

                                      6
and Fortress to appoint one manager. Avenue and Fortress could also

remove the managers that they had appointed. The appointed managers

would select the Chief Executive Officer, who would serve as the ninth

manager. Avenue and Fortress also obtained the power to appoint five non-

voting observers to attend board meetings.

     Management of Quiznos would be vested exclusively with the board.

Although Quiznos’s day-to-day operations would be handled by the CEO

and other officers, the board would appoint these officers and enjoy

supervisory authority over the officers. If the board wished, it could even

dissolve the LLC.

     At the end of each fiscal year, Avenue, Fortress, and other members

of the LLC would receive Quiznos’s audited financial statements. At the

end of each quarter, these members would also receive Quiznos’s

unaudited financial statements. In addition, the LLC agreement allowed

Fortress to inspect, examine, and copy Quiznos’s records.

6.   Avenue and Fortress collectively controlled the profitability of
     their investments in Quiznos, which means the interests cannot
     constitute investment contracts.
     We must determine, as a matter of law, whether the interests

conveyed to Avenue and Fortress constitute investment contracts. See SEC

v. Thompson, 732 F.3d 1151, 1160 (10th Cir. 2013) (matter of law). In

making this determination, we consider whether the expected profits from

these interests were “to come solely from the efforts of others.” SEC v.

                                      7
W.J. Howey Co., 328 U.S. 293, 301 (1946); see Landreth Timber Co. v.

Landreth, 471 U.S. 681, 691-92 (1985) (indicating that Howey’s control

test determines whether an instrument constitutes an investment contract).

In our view, Avenue and Fortress controlled the profitability of their

investments, preventing characterization as investment contracts.

      “An investor who has the ability to control the profitability of his

investment, either by his own efforts or by majority vote in group ventures,

is not dependent upon the managerial skills of others.” Gordon v. Terry,

684 F.2d 736, 741 (11th Cir. 1982). The greater the control acquired by

Avenue and Fortress, the weaker the justification to characterize their

investments as investment contracts. SEC v. ETS Payphones, Inc., 408 F.3d

727, 732 (11th Cir. 2005) (per curiam).

      In assessing the degree of control that Avenue and Fortress acquired,

we consider their contribution of time and effort to the success of the

enterprise, their contractual powers, their access to information, the

adequacy of financing, the level of speculation, and the nature of the

business risks. SEC v. Shields, 744 F.3d 633, 645 (10th Cir. 2014).

      Applying these factors, Avenue and Fortress point out that (1) the

LLC is manager-managed and (2) the daily operations are controlled by the

officers rather than the members. But in three ways, the transaction

allowed Avenue and Fortress to control the profitability of their

investments.

                                      8
     First, Avenue and Fortress collectively obtained ownership of about

80% of the LLC. With this level of ownership, Avenue and Fortress could

freely amend the LLC agreement. See Wen v. Willis, 117 F. Supp. 3d 673,

685-88 (E.D. Pa. 2015) (holding that an interest in an LLC was not an

investment contract, partially because the LLC agreement could be

amended only if the plaintiff-investor consented). For instance, Avenue

and Fortress could amend the agreement to

          make the company member-managed, which would allow direct
           control over Quiznos, or

          allow dissolution of the company through a majority vote of the
           members.

See Great Lakes Chem. Corp. v. Monsanto Co., 96 F. Supp. 2d 376, 392-93

(D. Del. 2000) (holding that interests in an LLC did not constitute

investment contracts, in part because the plaintiff-investor could dissolve

the company); Wen, 117 F. Supp. 3d at 685-88 (same).

     Second, Avenue and Fortress could (1) choose eight of the nine

managers, including the chairperson of the board, and (2) remove the eight

managers without cause. See Great Lakes, 96 F. Supp. 2d at 392-93

(concluding that interests in an LLC operated by managers did not

constitute investment contracts, primarily because the plaintiff-investor

could appoint all managers and remove them without cause). With the

power to choose and remove managers, Avenue and Fortress could



                                      9
supervise the individuals handling day-to-day operations and could

dissolve the LLC. 4

     Third, Avenue and Fortress are sophisticated and informed investors,

allowing them to make informed investment decisions and intelligently

exercise control over Quiznos. As professional investors, Avenue and

Fortress had earlier invested heavily in Quiznos. See Robinson v. Glynn,

349 F.3d 166, 172 (4th Cir. 2003) (stating that an investor in an LLC “was

a savvy and experienced businessman” in concluding that an interest in an

LLC was not an investment contract). Under the LLC agreement, Avenue

and Fortress could

          receive audited and unaudited financial statements from
           Quiznos and

          designate non-voting members to attend board meetings.

In addition, the LLC agreement expressly stated that Fortress could

inspect, examine, and copy Quiznos’s books. See Rossi v. Quarmley, 604 F.

App’x 171, 174 (3d Cir. 2015) (concluding that an interest in an LLC was

4
      According to Avenue and Fortress, they did not “exercise[] direct
control over their investment” because “they could only elect members of
the Board of Managers.” Appellants’ Opening Br. at 33. Avenue and
Fortress add that “if the ability to appoint a majority of managers
precluded an agreement from being an investment contract, any party that
acquires a majority interest in a company would be unprotected from fraud
by the securities laws.” Id. at 34. We need not decide whether the power to
appoint a majority of managers precludes characterization as investment
contracts. Avenue and Fortress could not only appoint managers, but also
amend the LLC agreement. Together, these powers allowed Avenue and
Fortress to exercise control over the profitability of their investment. As a
result, their interests did not constitute investment contracts.
                                     10
not an investment contract, partially because the plaintiff-investor had the

right to examine the LLC’s financial documents); Nelson v. Stahl, 173 F.

Supp. 2d 153, 164-66 (S.D.N.Y. 2001) (holding that interests in an LLC

were not investment contracts, in part because the plaintiff-investors had

obtained the right “to audit, examine and make copies of or extracts from

the books of account of the Company, Certificate of Formation, minutes of

any meeting, tax returns, and other information regarding the affairs of the

Company”).

      In these three ways, the transaction gave Avenue and Fortress control

over Quiznos’s profitability, preventing characterization of the investments

as investment contracts.

      Avenue and Fortress argue that they did not intend to exercise

control because they continued to expect the board and the officers to

operate Quiznos. But “the test of control is an objective one.” Bailey v.

J.W.K. Props., Inc., 904 F.2d 918, 921-22 (4th Cir. 1990); see Warfield v.

Alaniz, 569 F.3d 1015, 1021-22 (9th Cir. 2009) (framing the control test as

an objective inquiry and stating that “while the subjective intent of the

purchasers may have some bearing on the issue of whether they entered

into investment contracts, we must focus our inquiry on what the

purchasers were offered or promised”). Thus, we analyze the measure of

control that Avenue and Fortress could exercise over Quiznos, not the

control that they intended to exercise. See Goodwin v. Elkins & Co., 730

                                     11
F.2d 99, 104 (3d Cir. 1984) (“Whatever subjective perceptions [the

plaintiff-investor] may have entertained about his position in the firm, and

whatever may have been the role he actually assumed, the legal interest

which he enjoyed does not fall within the scope of the term ‘security’ as

intended by Congress.”). “So long as [Avenue and Fortress] retain[ed]

ultimate control, [they had] the power over the investment and the access

to information about it which is necessary to protect against any unwilling

dependence on the manager[s]. It [was] not enough, therefore, that [Avenue

and Fortress] in fact rel[ied] on others for the management of their

investment . . . .” Williamson v. Tucker, 645 F.2d 404, 424 (5th Cir. 1981);

see also SEC v. Shields, 744 F.3d 633, 645 (10th Cir. 2014) (“[W]e view

the Williamson approach as a supplement to controlling Supreme Court and

circuit precedent in determining if allegations are sufficient to raise a fact

question regarding whether a particular investment is a security.”).

      The interests could constitute investment contracts only if Quiznos’s

managers and officers were irreplaceable or otherwise insulated from

Avenue and Fortress’s ultimate control. See Williamson, 645 F.2d at 424

(“[A] partnership can be an investment contract only when the partners are

so dependent on a particular manager that they cannot replace him or

otherwise exercise ultimate control.”). There is no suggestion that

Quiznos’s managers or officers were irreplaceable or otherwise beyond

Avenue and Fortress’s ultimate control.

                                      12
                                     * * *

      Avenue and Fortress are sophisticated and informed investors that

could make informed investment decisions and intelligently exercise their

control over Quiznos’s operations; thus, Avenue and Fortress controlled

the profitability of their investments. What Avenue and Fortress purchased

was not an investment contract. 5

7.    Fortress forfeited its argument that Avenue could unilaterally
      dominate the board.

      Fortress argues that it was mistakenly lumped together with Avenue.

According to Fortress, it had considerably less sway over the board than

Avenue had.

      Fortress forfeited this argument by failing to raise it in district court.

See Anderson v. Spirit Aerosystems Holdings, Inc., 827 F.3d 1229, 1238

(10th Cir. 2016). We may consider forfeited arguments under the plain-

error standard. Id. at 1239. But Fortress has not asked us to apply the

plain-error standard. As a result, we decline to address this newly

presented argument. See Richison v. Ernest Grp., Inc., 634 F.3d 1123,

1130-31 (10th Cir. 2011) (stating that a failure to argue plain error on

appeal “marks the end of the road” for an argument newly presented on

appeal); see also Part 8, below (discussing forfeiture).

5
      The defendants argue that the transaction was a private agreement,
the result of good faith bargaining. Because we affirm on other grounds,
we need not address this argument.

                                      13
8.    Avenue and Fortress forfeited their appellate arguments
      characterizing the interests as stock or instruments commonly
      known as securities.

      Securities include not only investment contracts but also stock and

instruments commonly known as securities. 15 U.S.C. § 78c(a)(10). In

district court, the defendants contended that the interests conveyed to

Avenue and Fortress did not constitute stock under the 1934 Act. Avenue

and Fortress did not respond to this argument, arguing instead that their

investments constituted investment contracts. But here, Avenue and

Fortress argue that the interests constituted stock or instruments commonly

known as securities. These arguments were forfeited.

      An appellant forfeits an argument by failing to preserve it in district

court. Anderson, 827 F.3d at 1238. In district court, Avenue and Fortress

never argued that the interests constituted stock or instruments commonly

known as securities. As a result, the district court expressly declined to

address these possibilities. Ave. Capital Mgmt. II, L.P. v. Schaden, 131 F.

Supp. 3d 1118, 1125 (D. Colo. 2015).

      Avenue and Fortress do not deny that they failed to preserve their

argument identifying the interests as instruments commonly known as

securities. But Avenue and Fortress insist that they did not forfeit their

characterization of the instrument as “stock,” arguing that

           they are simply presenting a further argument in support of
            their prior characterization of the transactional documents as a
            security and
                                      14
           characterization as stock involves a matter of law.

We reject these arguments.

      Avenue and Fortress did argue in district court that the transaction

involved securities. But what matters are the theories presented in district

court, not “the overarching claims or legal rubrics that provide the

foundation for them.” Fish v. Kobach, No. 16-3147, ___ F.3d ___, 2016 WL

6093990, at *13 (10th Cir. Oct. 19, 2016) (to be published).

      As Avenue and Fortress observe, their current arguments are

consistent with the one presented in district court, for something can

simultaneously constitute an investment contract and stock. But this

observation proves little, for many things are consistent even though they

are different. Though the arguments were consistent, Avenue and Fortress

never contended to the district court that the transaction involved stock.

      Both an investment contract and a share of stock fall under the

general category of a “security,” but the two involve different legal

analyses. Compare Landreth Timber Co. v. Landreth, 471 U.S. 681, 686

(1985) (stating that an instrument constitutes stock when it “is both called

‘stock’ and bears stock’s usual characteristics”), with id. at 691-92

(indicating that the control test from SEC v. W.J. Howey Co., 328 U.S. 293

(1946), determines whether an instrument creates an investment contract).

Avenue and Fortress’s arguments in district court showed the need to


                                     15
analyze whether they had obtained an investment contract. But there was

no apparent reason to consider whether the transaction included the

conveyance of stock. Thus, inclusion within the broad category of a

“security” was not enough to preserve a claim involving the conveyance of

stock. See McDonald v. Kinder-Morgan, Inc., 287 F.3d 992, 999 (10th Cir.

2002) (stating that an issue has not been preserved when it falls under the

same general category as an argument presented at trial); Lyons v.

Jefferson Bank & Trust, 994 F.2d 716, 722 (10th Cir. 1993) (same). Simply

raising a related appeal point was not enough to avoid forfeiture. See Tele-

Commc’ns, Inc. v. Comm’r of Internal Revenue, 104 F.3d 1229, 1233 (10th

Cir. 1997) (stating that we have consistently rejected the argument that the

raising of a related theory in district court was enough to preserve a new

argument).

      When an argument is forfeited, we have discretion to consider the

argument. We sometimes do so when an issue involves a matter of law.

Cox v. Glanz, 800 F.3d 1231, 1246 n.7 (10th Cir. 2016). But even for

matters of law, we decline to consider newly presented legal arguments

unless the proper legal disposition is beyond reasonable doubt. Habecker v.

Town of Estes Park, Colo., 518 F.3d 1217, 1227-28 (10th Cir. 2008). The

legal disposition is subject to reasonable doubt, for example, when the

issue involves a matter of first impression in our circuit. See id. (indicating



                                      16
that proper resolution of a forfeited issue is unsettled when the issue

involves a matter of first impression in our circuit).

      Characterization of the interests as stock could involve multiple

issues of first impression. For example, we have never decided whether the

1934 Act’s coverage for a stock transaction is triggered by calling an

instrument “stock” when the transaction involves some, but not all, of the

attributes of stock. Nor have we decided whether membership in an LLC

can constitute stock.

      The same is true for characterization as instruments commonly

known as securities, for we have not yet addressed this classification for

interests in an LLC.

      Even though Avenue and Fortress failed to preserve these appellate

challenges, we could ordinarily consider these challenges under the plain-

error standard. Anderson v. Spirit Aerosystems Holdings, Inc., 827 F.3d

1229, 1238-39 (10th Cir. 2016). But we have not been asked to review

these arguments for plain error. As a result, we decline to consider the

newly presented arguments characterizing the interests as stock or as

instruments commonly known as securities. See Richison v. Ernest Grp.,

Inc., 634 F.3d 1123, 1130-31 (10th Cir. 2011) (stating that a failure to

argue plain error on appeal “marks the end of the road” for an argument

newly presented on appeal).



                                      17
9.    Conclusion

      Avenue and Fortress (1) failed to adequately allege facts showing

that their collective interests constituted investment contracts and (2)

forfeited the remaining appeal points. Thus, we affirm.




                                     18